Opinion by
Ojrlady, J.,
The plaintiff sued to recover the amount of his contract price for furnishing and printing certain books for the Bureau of Gas of the city of Philadelphia. The articles to be furnished were described in orders given to the plaintiff, and, when delivered by him, were refused by the city, on the ground that they were not in accordance with the specifications. On the trial it appeared, that the paper, which was described in the orders as “ Whiting Standard Ledger, 22 pounds ” was not manufactured any longer under that distinguishing watermark name, and the plaintiff offered to prove, that the makers of that brand of paper had abolished the name “Whiting Standard Ledger,” and adopted in its place the watermark name of “ Whiting Linen Ledger,” and, that the paper used in the books was the identical kind as that described in the specifications as “ Whiting Standard Ledger.” The evidence was rejected under objection. It further appeared, that the books when tendered were bound *501with three binding stitches, and in the sample book there were four such stitches. The plaintiff testified that the sample book given to him, as a guide for binding, had been recalled by the gas office before he began the binding of the books, and he offered to prove that the books furnished were “ equal in quality to the sample shown to him, and were fully equal to the sample shown in every respect.” On objection being made, the court stated, “ It makes no difference if it was as strong or stronger, if he contracted to furnish a book with four stitches, and delivered one with only three, he did not comply with his contract,” and excluded the evidence, and on motion of defendant’s counsel entered a judgment of nonsuit. The specifications called for books of paper, Whiting Standard Ledger, 22 pounds,” “ sewed with extra heavy thread, on two extra heavy bands, paper and binding to be fully equal to sample shown in every particular.” The number of stitches to be used was not specified, but the finished work should be, as to the paper and binding, “ fully equal to the sample shown in every particular.” The name given to the required paper distinctly designated a particular and special make and quality. It was a trade description of excellence, which was recognized as determining a certain grade of paper, and it was nothing more. The water-mark gave no quality to the paper, it was only evidence of it. The offer was to prove that the identical paper, specified by mark, weight and quality, had been supplied, and that there had not been any substitution of paper, variation or default by him in any particular. The recall of the sample book prevented the plaintiff from making the binding a counter part of the sample, and the offer was to show that the finished book fully met the requirements of the specifications. The defendant was entitled to receive the thing contracted for, and was not required to accept a substitute of inferior quality, but it could not withdraw the sample to be followed and at the same time require the contractor to make one exactly similar to it in an unimportant detail. The identity of the paper and compliance with the specifications in regard to the binding were for a jury.- The evidence should have been received.
The judgment is reversed and a venire facias de novo awarded.